As stated by my esteemed Associate, Mr. Justice WALKER, in the opinion prepared by him in this case, Mr. Justice O'QUINN and I are unable to agree that the judgment in this case should be reversed because of the trial court's refusal to submit a special issue to the jury as to whether the negligence of Mrs. O. B. Glass, the driver of the car in which appellee's wife was riding, was the sole proximate cause of the collision in question. It is not my purpose to express at this time my views touching the question of our dissent in this case, for, as stated by Mr. Justice WALKER in his opinion, I intend to express my views at some length in another case which is now before this court, and will now reserve the views that I entertain until we come to write the opinion in that case touching the question as to whether a defendant in a suit of this character is entitled as a matter of right to have submitted to a jury a special issue requiring an express finding by the jury as to whether some act or omission on the part of some one other than the defendant in the case was the sole proximate cause of the injury claimed by the plaintiff, in the absence of an affirmative allegation by the defendant that something other than as claimed by the plaintiff became the sole proximate cause of the injury sustained by the plaintiff.
I notice, however, in the opinion prepared by Mr. Justice WALKER in this case this language:
"But as I understand the authorities this question" (meaning the question of our dissent) "has been foreclosed, and the holding of my Brethren is in direct conflict on identical facts with the Amarillo Court in City of Pampa v. Todd, 11 S.W.2d 247, with the Dallas Court in Dallas Railway Co. v. Speer, 299 S.W. 511; and with the Ft. Worth Court in Baker v. Beatty, 235 S.W. 971."
I have carefully read and tried to analyze the opinions in these cases, and I have concluded that the views of Mr. Justice O'QUINN and myself touching, the question of our dissent in this case are not in conflict with the opinions in the cases as stated by Mr. Justice WALKER. I only desire at this time to state very briefly the reasons why I think we are not in conflict with either of the three cases as claimed by Mr. Justice WALKER.
In the case of Baker et al. v. Beatty, the opinion of the court shows, we think, that the defendant's answer alleged specially and affirmatively the facts which the defendant in that case claimed constituted the sole cause of the plaintiff's damages, as there claimed. The appellate court in that case reached the conclusion that there was evidence sustaining this special pleading made by the defendant in that case, and that the issue as thus tendered by the defendant in that case, both by its pleading and evidence, which was followed up by the defendant requesting in line with its pleading and evidence a special issue as to whether the facts pleaded by it in that case were the sole proximate cause of the plaintiff's claimed damages, ought to have been submitted to the jury for a finding.
In Dallas Railway Company v. Speer, the opinion of the Court of Civil Appeals fails to disclose whether anything was pleaded by the defendant in that case as the sole proximate cause of the damages there claimed against the defendant or that such issue as one of pleading was suggested by counsel in the case, or that such an issue as one of pleading was in the court's mind at all.
In the case of City of Pampa v. Todd et ux. (Tex.Civ.App.) 11 S.W.2d 247, Todd and wife sought to recover damages against the city of Pampa for the death of their minor daughter, alleged to have been negligently caused by the defendant. The plaintiffs in that case alleged, in substance, that the city of Pampa was guilty of negligence in permitting a culvert to be taken up for the purpose of cleaning out a ditch over which the culvert had been placed, and that, while said culvert was off of the ditch, the city was guilty of negligence in failing to keep warning lights and danger signals at the point in question to warn persons passing over the street of the danger of using the street at that point. The defendant, by its answer, interposed a general demurrer and a number of special exceptions, and denied generally all the allegations of the plaintiffs' petition. In addition to the general denial, defendant's answer contained, among others, this special averment:
"Defendant further alleges that the said L. G. Lunsford" (who was the driver of an automobile in which the minor daughter was riding at the time she was injured) "was negligent in failing to have said car under complete control immediately before reaching said ditch, and in failing to see the place where said culvert had been for a reasonable distance before reaching the same, and in being in said car with three other persons under the conditions hereinabove alleged, which made it impossible and impracticable for him to properly and adequately manage, control and operate the same, which negligence on the part of the said Lunsford defendant alleges was the sole proximate cause of the accident."
To this special plea of sole proximate cause made by the defendant in that case the plaintiffs specially excepted, on the grounds that such special allegation by defendant was *Page 971 
irrelevant and immaterial to any issue in that cause, and that the same was but an attempt upon the part of the pleader to impute the negligence of the driver of the automobile in that case to the plaintiffs' minor daughter, who was a guest in the automobile, and this exception was sustained by the trial court, and the affirmative allegation and defense raising the issue of sole proximate cause, as pleaded by the defendant in that case, was stricken out. The case was submitted to a jury on special issues, and upon the verdict as returned judgment was entered in favor of the plaintiffs.
Upon conclusion of the evidence in that case, the defendant, in line with its specially pleaded defense as to sole proximate cause, in due time presented and requested the trial court to submit to the jury a special issue calling for a finding as to whether the alleged negligence of the automobile driver in that case was the sole proximate cause of the minor's injuries, and the trial judge, in keeping with his ruling in sustaining the special exception, declined to submit this requested special issue. On appeal, the defendant in that case, by proper assignment of error, complained of the trial court's refusal to submit to the jury the special issue tendered by it in keeping with its pleading touching the sole proximate cause of the minor's injuries in that case, and the appellate court sustained this assignment, and went on to say that there was evidence in the case upon which the jury might have rested the conclusion that the negligence of the driver of the automobile in that case was the sole proximate cause of the minor's death, and that the trial judge committed error in refusing to submit this issue to the jury.
Now, as I understand it, it is Mr. Justice WALKER'S conclusion that the effect of the holding of the appellate court in City of Pampa v. Todd was that, to be entitled to an affirmative submission of the issue of sole proximate cause, as pleaded by the defendant in that case, it was not necessary that the defendant should have specially pleaded that issue, but that it was enough that there was evidence raising the issue of sole proximate cause in favor of the defendant. I cannot agree that such was the conclusion reached by the appellate court in that case. It is true that the action of the court in sustaining the special exception interposed by the plaintiffs in that case to the special plea of defendant touching the issue of sole proximate cause ought to have been, and probably was, raised by an assignment of error attacking the trial court's ruling in that connection, but the opinion in that case does not disclose certainly that the court's action in sustaining the special exception of the plaintiffs was made the basis of an assignment in the appellate court. It is certain, however, from the opinion in that case, that the appellate court expressed no opinion as to whether the defendant in that case was entitled as a matter of right to the submission of its special issue, in the absence of affirmative allegation by defendant raising the issue of sole proximate cause.
I have said this much at this time merely to show that the view expressed by a majority of this court touching our dissent is not in conflict with the opinion of either of the appellate courts, as stated by Mr. Justice WALKER in his opinion in this case.